NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID LOUIS WHITEHEAD,                          No.    19-55905

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05500-JFW-RAO

 v.
                                                MEMORANDUM*
NETFLIX, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, SILVERMAN, and BRESS, Circuit Judges.

      David Louis Whitehead appeals pro se from the district court’s order

dismissing his action under a pre-filing vexatious litigant order. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Moy v.

United States, 906 F.2d 467, 469 (9th Cir. 1990). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by rejecting Whitehead’s

proposed filings and dismissing his action because the filings were within the

scope of the district court’s pre-filing vexatious litigant order. See Weissman v.

Quail Lodge, Inc., 179 F.3d 1194, 1197 (9th Cir. 1999) (“District courts have the

inherent power to file restrictive pre-filing orders against vexatious litigants with

abusive and lengthy histories of litigation. Such pre-filing orders may enjoin the

litigant from filing further actions or papers unless he or she first meets certain

requirements, such as obtaining leave of the court . . . .” (internal citation

removed)).

      We reject as without merit Whitehead’s contentions that the district judge

and magistrate judges should have recused themselves from this action.

      Whitehead’s pending motions are denied.

      AFFIRMED.




                                           2                                     19-55905